                    Case 2:21-cv-00435-PA-PVC Document 1 Filed 01/15/21 Page 1 of 9 Page ID #:1



                     1 DAVID H. STERN (SBN 196408)
                       david.stern@dechert.com
                     2 ALEX E. SPJUTE (SBN 229796)
                       alex.spjute@dechert.com
                     3 DECHERT LLP
                       US Bank Tower
                     4 633 W. 5th Street, Suite 4900
                       Los Angeles, CA 90071
                     5 Telephone: +1 213 808-5736
                       Facsimile: +1 213 808-5760
                     6
                       Attorneys for Defendant
                     7
                       ANHEUSER-BUSCH
                     8 INBEV WORLDWIDE, INC.
                     9
                    10                          UNITED STATES DISTRICT COURT
                    11                         CENTRAL DISTRICT OF CALIFORNIA
                    12
                         DENISE ANGIANO; CHARLEY                    Case No. 2:21-CV-435
                    13   KARPINSKI, individually and on
                         behalf of all others similarly situated,   [Assigned to Hon. _____________]
                    14
                                          Plaintiffs,
                    15                                              DEFENDANT’S NOTICE OF
                         v.                                         REMOVAL
                    16
                         ANHEUSER-BUSCH INBEV
                    17   WORLDWIDE, INC., a Delaware
                         corporation; and DOES 1 to 100,
                    18   inclusive,
                    19                    Defendant.
                    20                                              Complaint Filed: November 24, 2020
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
D ECHERT LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                             DEFENDANT’S NOTICE OF REMOVAL
                    Case 2:21-cv-00435-PA-PVC Document 1 Filed 01/15/21 Page 2 of 9 Page ID #:2



                     1         Defendant Anheuser-Busch InBev Worldwide, Inc. (“Defendant”), by its
                     2   counsel, hereby gives notice of removal of this action, pursuant to 28 U.S.C.
                     3   §§ 1332(d), 1441, and 1453, from the Superior Court of the State of California for
                     4   the County of Los Angeles to the United States District Court for the Central
                     5   District of California, and respectfully states:
                     6                                  I.     BACKGROUND
                     7         1.     On November 24, 2020, plaintiffs Denise Angiano and Charley
                     8   Karpinski (“Plaintiffs”) filed a putative class action complaint in the Superior Court
                     9   of the State of California for the County of Los Angeles, captioned Denise Angiano
                    10   et al. v. Anheuser-Busch InBev Worldwide, Inc., Case No. 20STCV45069 (the
                    11   “Complaint”). Defendant was served with the Complaint on December 16, 2020. A
                    12   true copy of the Summons and Complaint are attached hereto, respectively, as
                    13   Exhibit 1 and Exhibit 2.
                    14         2.     The Complaint asserts seven class causes of action for (1) intentional
                    15   misrepresentation, (2) negligent misrepresentation, (3) violation of California False
                    16   Advertising Law, California Business and professions Code § 17500, (4) violation
                    17   of the Consumers Legal Remedies Act, California Civil Code § 1750 (“CLRA”),
                    18   (5) violation of California Business and Professions Code § 25200 for allegedly
                    19   mislabeling non-alcoholic beer bottles and packages, (6) violation of California
                    20   Business and Professions Code § 17200 for unfair competition, and (7) negligence.
                    21   (Compl. ¶¶ 33-89.)
                    22         3.     By their Complaint, Plaintiffs allege that, “as a result of Defendant’s
                    23   deceptive and misleading practice of labeling Beck’s beer bottles and packages as
                    24   ‘non-alcoholic,’ without more, Plaintiffs and Class Members were induced to
                    25   purchase Beck’s beer, which is not devoid of alcohol,” and “[b]ut for Defendant’s
                    26   deceptive and misleading practices, Plaintiffs and the Class Members would not
                    27   have purchased Beck’s beer.” (Compl. ¶ 2.) Plaintiffs further allege that Defendant
                    28   “failed to include the warning ‘contains less than 0.5 percent (or .5%) alcohol by
D ECHERT LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                               DEFENDANT’S NOTICE OF REMOVAL
                    Case 2:21-cv-00435-PA-PVC Document 1 Filed 01/15/21 Page 3 of 9 Page ID #:3



                     1   volume’ in conjunction with the use of ‘non-alcoholic’ in readily legible printing or
                     2   on a completely contrasting background as required by 27 CFR 7.71(e),” that this
                     3   omission to the labelling on the bottle and packaging was deceptive and misleading,
                     4   caused “[t]housands of consumers to purchase and consume Beck’s beer under the
                     5   false belief that they are not consuming any amount of alcohol,” and that
                     6   “Defendant has made millions of dollars in fraudulent sales to individuals.”
                     7   (Compl. ¶¶ 4-5, 22.)
                     8         4.     Plaintiffs seek injunctive relief, as well as compensatory and
                     9   restitutionary damages for them and their alleged Class, in addition to costs and
                    10   litigation expenses. (Compl., Prayer for Relief ¶¶ 1-5.)
                    11                              GROUNDS FOR REMOVAL
                    12         5.     Plaintiffs’ claims are removable because the Class Action Fairness Act
                    13   (“CAFA”) provides this Court with jurisdiction. See 28 U.S.C. §§ 1332(d), 1453.
                    14   CAFA extends federal jurisdiction over class actions where: (1) any member of a
                    15   class of plaintiffs is a citizen of a state different from any defendant, (2) the putative
                    16   class consists of more than 100 members, and (3) the amount in controversy
                    17   exceeds $5,000,000. 28 U.S.C. § 1332(d). This includes any class action filed under
                    18   Federal Rule of Civil Procedure 23 or “similar State statute or rule of judicial
                    19   procedure,” such as California Code of Civil Procedure § 382. 28 U.S.C.
                    20   § 1332(d)(1)(B). (See also Compl. ¶ 25.) As set forth below, each of these
                    21   requirements are readily satisfied.
                    22         6.     Because CAFA was enacted to facilitate federal courts’ adjudication of
                    23   certain class actions, “no antiremoval presumption attends cases invoking CAFA.”
                    24   Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014);
                    25   see also Greene v. Harley-Davidson, Inc., 965 F.3d 767, 772 (9th Cir. 2020);
                    26   Jordan v. Nationstar Mortg. LLC, 781 F.3d 1178, 1184 (9th Cir. 2015) (reversing
                    27   remand order “[i]n light of the Supreme Court’s clear statement in Dart Cherokee
                    28   that Congress intended for no antiremoval presumption to attend CAFA cases”).
D ECHERT LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                    -2-          DEFENDANT’S NOTICE OF REMOVAL
                    Case 2:21-cv-00435-PA-PVC Document 1 Filed 01/15/21 Page 4 of 9 Page ID #:4



                     1   A.    Minimal Diversity Is Satisfied
                     2         7.     Although diversity removal ordinarily requires complete diversity
                     3   between plaintiffs and defendants, removal of a class action under CAFA only
                     4   requires “minimal diversity” — i.e., at least one member of a class of plaintiffs
                     5   must be diverse from one defendant. See 28 U.S.C. § 1332(d)(2)(A). This
                     6   requirement is readily satisfied here.
                     7         8.     Plaintiffs both are admitted citizens of California. (Compl. ¶¶ 6-7.)
                     8   They seek to represent a putative class of other California residents. (Id. at ¶ 25.)
                     9         9.     As pled, the Complaint establishes Defendant Anheuser-Busch InBev
                    10   Worldwide, Inc. as a Delaware corporation with its principal place of business in
                    11   St. Louis, Missouri. (Compl. ¶¶ 1, 8; see also Declaration of Thomas Larson
                    12   (“Larson Decl.”) ¶¶ 3-4.)1
                    13         10.    The “principal place of business” of a corporation is the corporation’s
                    14   “nerve center”— i.e., the place where a corporation’s high level officers direct,
                    15   control and coordinate its activities on a day-to-day basis. Hertz Corp. v. Friend,
                    16   559 U.S. 77, 91-95 (2010) (rejecting all prior tests in favor of the “nerve center”
                    17   test). Here, Defendant’s nerve center is in Missouri because its headquarters are
                    18   located in Missouri, and it maintains its administrative offices, corporate records
                    19   and files in Missouri. (Larson Decl. ¶ 4.) For diversity purposes under CAFA,
                    20
                    21
                    22   1
                           Plaintiffs erroneously named the wrong defendant in their action. Anheuser-Busch
                         InBev Worldwide, Inc. does not sell Beck’s non-alcoholic beer (“Beck’s NA”) in
                    23   California. Rather, it is sold by Anheuser-Busch, LLC, which is its indirect, wholly-
                         owned subsidiary. (Larson Decl. ¶ 4.) Rather than requiring the courts and
                    24   Plaintiffs to endure significant motion practice and service of process issues,
                         Defendant has simply identified the error and asked Plaintiffs to dismiss the
                    25   inappropriate party and substitute Anheuser-Busch, LLC in its place. If Plaintiffs
                         refuse to do so, Defendant reserves its right to challenge jurisdiction. For purposes
                    26   of this Removal Petition, the proper defendant is Anheuser-Busch, LLC, which we
                         will refer to as “Anheuser-Busch.” Like Anheuser-Busch InBev Worldwide, Inc.,
                    27   the subsidiary Anheuser-Busch, LLC is a citizen of Missouri and Delaware—not
                         California. (Id.)
                    28
D ECHERT LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                   -3-          DEFENDANT’S NOTICE OF REMOVAL
                    Case 2:21-cv-00435-PA-PVC Document 1 Filed 01/15/21 Page 5 of 9 Page ID #:5



                     1   Defendant is a citizen of Delaware and Missouri. (See Compl. ¶¶ 1, 8; Larson Decl.
                     2   ¶ 4.) Under no circumstances is Defendant a citizen of California.2
                     3          11.    Accordingly, minimal diversity of citizenship exists under CAFA. See
                     4   28 U.S.C. § 1332(d)(2)(A).
                     5   B.     Putative Class Members Exceed 100
                     6          12.    Plaintiffs purport to bring this action on behalf of themselves and “[a]ll
                     7   persons residing in the State of California who purchased a Beck’s non-alcoholic
                     8   beer under the belief that the beverage does not contain any alcohol from the period
                     9   starting four years from the date of the filing of th[e] Complaint to the date of
                    10   certification.” (Compl. ¶ 25.)3 Plaintiffs also allege “the number of Class Members
                    11   is at least in the thousands.” (Id. ¶ 27.)
                    12          13.    Thus, the putative class that Plaintiffs purport to represent consists of
                    13   at least 100 individuals.
                    14   C.     The Amount in Controversy Exceeds $5,000,000
                    15          14.    CAFA further requires that, for the district court to exercise
                    16   jurisdiction, the matter in controversy must “exceed[] the sum or value of
                    17   $5,000,000, exclusive of interest and costs.” 28 U.S.C. § 1332(d)(2). When
                    18   determining the amount in controversy, “the claims of the class members shall be
                    19   aggregated.” 28 U.S.C. § 1332(d)(6). The U.S. Supreme Court has held that, as
                    20   specified in 28 U.S.C. § 1446(a), a defendant’s notice of removal need include only
                    21   “a plausible allegation that the amount in controversy exceeds the jurisdictional
                    22   threshold”; the notice need not contain evidentiary submissions. Dart Cherokee,
                    23   135 S. Ct. at 553.
                    24
                         2
                           As a wholly owned subsidiary of Defendant, Anheuser-Busch, LLC’s citizenship
                    25   is the same as Defendant: Delaware and Missouri, not California. See Johnson v.
                         Columbia Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). Anheuser-
                    26   Busch’s officers direct the day-to-day operations of its business from the St. Louis
                         headquarters. (Larson Decl. ¶ 4.)
                    27
                         3
                          Defendant maintains that Plaintiffs’ claims are without merit and that Defendant is
                    28   not liable to Plaintiffs or the putative class members.
D ECHERT LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                      -4-       DEFENDANT’S NOTICE OF REMOVAL
                    Case 2:21-cv-00435-PA-PVC Document 1 Filed 01/15/21 Page 6 of 9 Page ID #:6



                     1         15.    Plaintiffs, on behalf of the putative class, assert that “Defendant has
                     2   made millions of dollars in fraudulent sales” (Compl. ¶ 5) and they and the class
                     3   thus are entitled to restitutionary damages because, “[b]ut for Defendant’s deceptive
                     4   and misleading practices, Plaintiffs and the Class Members would not have
                     5   purchased Beck’s beer.” (Compl. ¶ 2.)
                     6         16.    Although Defendant denies Plaintiffs’ allegations and denies that
                     7   Plaintiffs or the class they purport to represent are entitled to the relief requested,
                     8   the Complaint’s allegations, theories, and prayer for relief place in controversy an
                     9   amount in excess of the $5 million removal threshold set by CAFA.
                    10         17.    Plaintiffs’ restitutionary claim alone exceeds $5 million. Plaintiffs seek
                    11   restitutionary damages on behalf of themselves and the Class Members, which they
                    12   intend to encompass anyone residing in California who purchased Beck’s NA in
                    13   California at any time after November 24, 2016 through the present. (Compl.
                    14   ¶¶ 25-26.)
                    15         18.    Defendant’s wholly owned, indirect subsidiary Anheuser-Busch, LLC
                    16   sells its products, including Beck’s NA, to wholesalers, not retailers or consumers.
                    17   (Declaration of Jeffrey Perkowski (“Perkowski Decl.”) ¶ 4.) This is part of what is
                    18   often called the “three-tiered” system, where manufacturers sell their products to
                    19   wholesalers, who then sell to retailers. (Id.) Retailers ultimately then sell to the
                    20   final consumer. (Id.) Anheuser-Busch tracks in detail its sales to wholesalers,
                    21   including sales volume in barrels and revenue per barrel by state, including for the
                    22   sale of Beck’s NA in California. (Id. ¶ 5.) Anheuser-Busch, LLC’s sales revenue
                    23   for sales of Beck’s NA to wholesalers in California for the time period November
                    24   2016 through November 2020, based on calculating the volume sold (in barrels) by
                    25   revenue per barrel, is well in excess of $5 million. (Id. ¶ 6; see also Compl. ¶ 5
                    26   (“Defendant has made millions of dollars in fraudulent sales.”).) Given the
                    27   expected mark-up at each “tier” of the “three-tiered” system referenced above, the
                    28
D ECHERT LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                    -5-          DEFENDANT’S NOTICE OF REMOVAL
                    Case 2:21-cv-00435-PA-PVC Document 1 Filed 01/15/21 Page 7 of 9 Page ID #:7



                     1   overall retail sales to consumers of Beck’s NA in California for the time period
                     2   November 2016 through November 2020 is even higher. (Id. ¶ 7; see Compl. ¶ 5.)
                     3         19.    The foregoing estimation —which present “a plausible allegation that
                     4   the amount in controversy exceeds the jurisdictional threshold,” Dart Cherokee,
                     5   135 S. Ct. at 553—does not even include Plaintiffs’ unspecified alleged
                     6   compensatory damages, any multiplier, and the litigation expenses, which typically
                     7   include attorneys’ fees, sought in the Complaint, adding to the amount in
                     8   controversy. See Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1155-56 (9th Cir.
                     9   1998) (“We hold that where an underlying statute authorizes an award of attorneys’
                    10   fees, either with mandatory or discretionary language, such fees may be included in
                    11   the amount in controversy.”). The amount in controversy therefore exceeds
                    12   CAFA’s $5,000,000 threshold requirement.4
                    13         20.    The complaint also seeks injunctive relief, the cost of which also is
                    14   included in the amount in controversy. Chavez v. JP Morgan Chase & Co., 888
                    15   F.3d 413, 416 (9th Cir. 2018) (“The amount in controversy may include ‘damages
                    16   (compensatory, punitive, or otherwise) and the cost of complying with an
                    17   injunction, as well as attorneys’ fees awarded under fee shifting statutes.’”)
                    18   (quoting Gonzales v. CarMax Auto Superstores, LLC, 840 F.3d 644, 648 (9th Cir.
                    19   2016)).
                    20         21.    Plaintiffs’ complaint (Compl. at pp. 16-17) asserts a claim under
                    21   Business and Professions Code § 25200 that Defendant “has failed to meet the
                    22   requirements of federal malt beverage regulations contained in Part 7.71 of Title 27
                    23
                    24   4
                           Although the amount in controversy based on the Complaint exceeds $5,000,000,
                         Defendant reserves its right to challenge the actual amount of damages, if any, in
                    25   subsequent proceedings and at trial. Ibarra v. Manheim Investments, Inc., 775 F.3d
                         1193, 1198 n.1 (9th Cir. 2015) (“Even when defendants have persuaded a court
                    26   upon a CAFA removal that the amount in controversy exceeds $5 million, they are
                         still free to challenge the actual amount of damages in subsequent proceedings and
                    27   at trial. This is so because they are not stipulating to damages suffered, but only
                         estimating the damages that are in controversy.”).
                    28
D ECHERT LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                  -6-          DEFENDANT’S NOTICE OF REMOVAL
                    Case 2:21-cv-00435-PA-PVC Document 1 Filed 01/15/21 Page 8 of 9 Page ID #:8



                     1   of the [United States] Code of Federal Regulations,” which is the mechanism by
                     2   which the Department of Treasury’s Alcohol and Tobacco Tax and Trade Bureau
                     3   governs the labeling for beverages in the “Non-Alcoholic” category that are sold
                     4   throughout the United States.5 Plaintiffs’ complaint seeks “affirmative injunctive
                     5   relief” to change the TTB-approved label Anheuser-Busch uses nationally to
                     6   mandate “an exact percentage of alcohol by volume.” (Compl. at p. 20.)
                     7       III.    COMPLIANCE WITH REMOVAL STATUTE AND LOCAL RULES
                     8              22.   This Notice of Removal was properly filed in the United States District
                     9   Court for the Central District of California, Central District, because the Superior
                    10   Court of the State of California for the County of Los Angeles is located in this
                    11   judicial district. See 28 U.S.C. § 1441(a).
                    12              23.   This Notice of Removal is signed pursuant to Rule 11 of the Federal
                    13   Rules of Civil Procedure. See 28 U.S.C. § 1446(a).
                    14              24.   Plaintiffs filed their Complaint on November 24, 2020 and initiated
                    15   service on Defendant’s registered agent for service of process on December 16,
                    16   2020. Accordingly, this Notice of Removal is timely under 28 U.S.C. § 1446(b), as
                    17   it is filed within 30 days of service. See Fed. R. Civ. P. 6(a)(1)(C).
                    18              25.   In the Complaint, in addition to the named Defendant, Plaintiffs also
                    19   sued Defendant DOES 1 to 100 under fictitious names. For purposes of removal,
                    20   “the citizenship of defendants sued under fictitious names shall be disregarded.”
                    21   U.S.C. § 1441(a).6
                    22
                    23   5
                           Plaintiffs allege that they bought a product whose label “did not contain the
                         statement ‘contains less than 0.5 percent (or 0.5%) alcohol by volume.” (Compl.
                    24   ¶ 70.) This is flatly untrue. The label for Beck’s NA states on the front and back of
                         the bottle, as required by TTB’s regulation, that the product “contains less than
                    25   0.5%  alc by vol.”
                         6
                           Further, because the basis for federal jurisdiction is CAFA, which requires only
                    26   minimal diversity, there is no need for consent to federal jurisdiction by any
                         additional defendants, known or unknown. See 28 U.S.C. § 1453(b) (“A class
                    27   action may be removed to a district court of the United States in accordance with
                         section 1446 . . . except that such action may be removed by any defendant without
                    28   the consent of all defendants.”).
D ECHERT LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                     -7-         DEFENDANT’S NOTICE OF REMOVAL
                    Case 2:21-cv-00435-PA-PVC Document 1 Filed 01/15/21 Page 9 of 9 Page ID #:9



                     1         26.    Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings and
                     2   orders served upon Defendant in this action is attached hereto. Specifically, the
                     3   following pleadings are related documents and are attached hereto as the following
                     4   exhibits: Exhibit 1 (Summons), Exhibit 2 (Complaint), Exhibit 3 (Notice of Case
                     5   Assignment), and Exhibit 4 (Court Order Re Newly Assigned Case).
                     6         27.    Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is
                     7   being served upon counsel for Plaintiffs and a copy, along with a Notice of Filing
                     8   of the Notice of Removal, is being filed with the Clerk of the Superior Court of the
                     9   State of California for the County of Los Angeles. A true and correct copy is
                    10   attached hereto as Exhibit 5.
                    11                                   IV.   CONCLUSION
                    12         For the reasons stated above, Defendant respectfully requests that this Court
                    13   exercise jurisdiction over this action and enter orders and grant relief as may be
                    14   necessary to secure removal and to prevent further proceedings in this matter in the
                    15   Superior Court of the State of California for the County of Los Angeles. Defendant
                    16   further requests such other relief as the Court deems appropriate.
                    17
                         Dated: January 15, 2021                   DECHERT LLP
                    18
                    19                                             By: /s/ David H. Stern
                                                                      David H. Stern
                    20
                                                                        Attorneys for Defendant
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
D ECHERT LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                  -8-          DEFENDANT’S NOTICE OF REMOVAL
